Citation Nr: 0723102	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-32 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefits sought on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran developed bilateral hearing loss due to in-
service noise exposure.

3.  The veteran developed tinnitus due to in-service noise 
exposure.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2006).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The veteran contends that he was neither treated for, nor 
diagnosed as having, bilateral hearing loss or tinnitus while 
in service or within one year of discharge from service.  He 
indicates that he has experienced progressive hearing loss 
since discharge from service and has ringing in his ears.  
The veteran experiences difficulty hearing people when there 
is background noise.  Before service, the veteran was an 
assembly-line factory worker where he made refrigerators, but 
he maintained that the noise level in the factory was not 
significant.  The veteran states that, while in Korea, he was 
subjected to severe noise trauma from incoming and outgoing 
rockets.  He reports that, while in service, he was exposed 
to approximately three months of noise from bulldozers and 
heavy equipment, and approximately one day of artillery fire.  
After discharge from service, the veteran worked as a 
machinist in a factory and then went on to perform mechanical 
work at a service station.  He indicates that, in his post-
service employment, the noise levels were not significant 
enough to require use of hearing protection.

In June 2004, the veteran had a private audiological 
examination.  The audiologist diagnosed the veteran as having 
a mild to profound sensorineural hearing loss in his right 
ear, and a moderate to profound sensorineural hearing loss in 
his left ear.  She also indicated that the veteran had 
tinnitus.  The audiologist opined that the veteran's 
"hearing loss and tinnitus [were] just as likely as not 
contributed to by his exposure to acoustic trauma while 
serving in the military."  

In May 2005, the veteran underwent a VA examination.  The 
examiner reviewed the veteran's reported history and 
concluded that the veteran had "norm[a]lly occurring 
tinnitus not due to service."  She opined that the veteran's 
tinnitus was not due to noise exposure in service but was 
more likely normally occurring tinnitus.

In August 2005, the veteran underwent a VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
55
70
80
LEFT
30
30
70
90
80

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 60 in the left ear.  The 
examiner diagnosed the veteran as having mild to moderate to 
severe sensorineural hearing loss bilaterally.  The examiner 
noted that the veteran had significant occupational noise 
exposure, and determined that the veteran's hearing loss is 
less likely as not caused by, or a result of, noise exposure 
while on active duty in the military.  

The VA examiner diagnosed the veteran as having periodic 
tinnitus; once or twice per day, for two hours each 
occurrence.  The veteran indicated to the examiner that he 
did not know when the ringing in his ears began.  The 
examiner stated that there was no evidence that the veteran's 
tinnitus was related to military noise exposure.  Therefore, 
the examiner determined that the tinnitus was neither caused 
by, nor resulted from the veteran's military service.  

Following a complete review of the record evidence, the Board 
finds that the veteran's contentions are consistent with the 
nature of his service duties while stationed in Korea.  He 
was subjected to incoming and outgoing rockets and was in the 
presence of bulldozers on a daily basis for three months.  He 
was exposed to artillery fire.  Additionally, the veteran has 
been diagnosed as having bilateral hearing loss and tinnitus.  
The Board finds both audiologist reports credible and 
reflective of the medical history as presented by the 
veteran.  Therefore, the Board finds the evidence to be in 
relative equipoise as to the origin of the disabilities.  
Accordingly, reasonable doubt is resolved in the veteran's 
favor and service connection is granted for bilateral hearing 
loss and tinnitus as having developed as a result of in-
service noise exposure.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the law and regulation governing the award of 
monetary benefits.

Service connection for tinnitus is granted, subject to the 
law and regulation governing the award of monetary benefits.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


